Supreme Court of Florida
                                   ____________

                                  No. SC15-1473
                                  ____________

                            TOMMY L. GREEN, SR.,
                                Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                 [March 10, 2016]

PER CURIAM.

      Tommy L. Green, Sr., an inmate in state custody, filed a pro se petition for

writ of mandamus with this Court.1 His petition in this case is the twenty-third

extraordinary writ petition or notice he has filed with this Court since 2011. We

denied Green’s petition in this case and expressly retained jurisdiction to pursue

possible sanctions against him based upon the volume of his meritless and

inappropriate filings. Green v. State, No. SC15-1473 (Fla. Order Filed Nov. 11,

2015) (order denying mandamus relief and directing Green to show cause why pro




      1. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const.
se filing restrictions should not be imposed); see also Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).

      Green was convicted in the Circuit Court of the Fifth Judicial Circuit, in and

for Sumter County, Florida, of multiple criminal offenses including aggravated

assault and cocaine possession. He was sentenced in April 2011 to fifteen years in

prison. On January 20, 2012, the Fifth District Court of Appeal affirmed Green’s

convictions and sentences. See Green v. State, 83 So. 3d 883 (Fla. 5th DCA 2012).

      Green began filing with this Court in 2011. Since that time, he has filed

twenty-three extraordinary writ petitions or notices.2 All of his filings have


       2. See Green v. Fla. Comm’n on Ethics, Case No. SC15-1462 (Fla. Oct. 15,
2015) (mandamus petition dismissed); Green v. State, Case No. SC15-1427 (Fla.
Oct. 15, 2015) (mandamus petition denied); Green v. Fla. Dep’t of Corr., Case No.
SC15-1392 (Fla. Oct. 15, 2015) (mandamus petition denied); Green v. Fla. Dep’t
of Corr., Case No. SC15-1378 (Fla. Oct. 15, 2015) (mandamus petition denied);
Green v. State, Case No. SC15-1213 (Fla. Sept. 10, 2015) (mandamus petition
dismissed); Green v. State, Case No. SC14-2513 (Fla. Feb. 6, 2015) (mandamus
petition transferred to circuit court); Green v. State, 171 So. 3d 116 (Fla. 2015)
(table) (mandamus petition denied); Green v. State, 160 So. 3d 894 (Fla. 2014)
(table) (all writs petition dismissed); Green v. State, 151 So. 3d 1225 (Fla. 2014)
(table) (mandamus petition dismissed); Green v. State, 143 So. 3d 918 (Fla. 2014)
(table) (mandamus petition denied); Green v. Crews, 139 So. 3d 885 (Fla. 2014)
(table) (habeas petition denied); Green v. State, 139 So. 3d 885 (Fla. 2014) (table)
(mandamus petition dismissed); Green v. State, 139 So. 3d 297 (Fla. 2014) (table)
(notice dismissed for lack of jurisdiction); Green v. City of Wildwood, Fla., 134
So. 3d 447 (Fla. 2014) (table) (notice Court declined to accept jurisdiction); Green
v. Crews, 130 So. 3d 692 (Fla. 2013) (table) (notice dismissed for lack of
jurisdiction); Green v. City of Wildwood Police Dep’t, 105 So. 3d 520 (Fla. 2012)
(table) (notice dismissed for lack of jurisdiction); Green v. State, 99 So. 3d 943
(Fla. 2012) (table) (notice Court declined to accept jurisdiction); Green v. City of
Wildwood Police Dep’t, Case No. SC12-790 (Fla. May 8, 2012) (prohibition

                                         -2-
pertained to his convictions and sentences in circuit court case number 2011-CF-

182, and have been frivolous, devoid of merit, or inappropriate for consideration

by this Court. We have never granted Green the relief sought by him in any of his

filings.

       Green’s mandamus petition in this case simply continues his pattern of filing

frivolous and meritless pro se requests for relief. In it, Green sought to compel the

Fifth District Court of Appeal to accept his filings. The petition did not satisfy the

basic requirements for the issuance of a writ of mandamus. See Huffman v. State,

813 So. 2d 10, 11 (Fla. 2000) (“In order to be entitled to a writ of mandamus the

petitioner must have a clear legal right to the requested relief, the respondent must

have an indisputable legal duty to perform the requested action, and the petitioner

must have no other adequate remedy available.”). We denied the petition and, in

accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), directed Green to

show cause why he should not be barred from filing any future pro se requests for

relief and referred to the Department of Corrections for possible disciplinary action

pursuant to section 944.279, Florida Statutes.



petition transferred to district court); Green v. Greene et al., Case No. SC12-786
(Fla. May 8, 2012) (prohibition petition transferred to district court); Green v.
State, 114 So. 3d 934 (Fla. 2012) (table) (notice dismissed as duplicative); Green v.
Fla. Dep’t of Corr., 86 So. 3d 1113 (Fla. 2012) (table) (notice dismissed for lack of
jurisdiction); Green v. State, 77 So. 3d 646 (Fla. 2011) (table) (mandamus petition
denied).


                                         -3-
      Green filed a response to the order to show cause in which he reasserted the

same attacks on the legality of his convictions and sentences that he has previously

presented to this Court in his other filings. At no point in his response does Green

offer any justification for his use or express any remorse for his repeated misuse of

the Court’s limited judicial resources. Based on his substantial filing history, it is

likely that, if left unrestrained, Green will continue to inundate this Court with

frivolous or meritless requests for relief. We therefore conclude that Green has

failed to show cause why sanctions should not be imposed against him for his

repeated misuse of this Court’s limited judicial resources. We further conclude

that the petition filed by Tommy L. Green, Sr., in this case is a frivolous

proceeding brought before this Court by a state prisoner. See § 944.279(1), Fla.

Stat. (2015).

      Accordingly, the Clerk of this Court is hereby directed to reject any future

pleadings or other requests for relief submitted by Tommy L. Green, Sr., that

pertain to case number 2011-CF-182, unless such filings are signed by a member

in good standing of The Florida Bar. Under the sanction herein imposed, Green

may only petition the Court about his conviction or sentence in case number 2011-

CF-182 through the assistance of counsel whenever such counsel determines that




                                         -4-
the proceeding may have merit and can be filed in good faith.3 Further, because

we have found Green’s petitions to be frivolous, we direct the Clerk of this Court,

pursuant to section 944.279(1), Florida Statutes, to forward a certified copy of this

opinion to the Florida Department of Corrections’ institution or facility where

Green is incarcerated.4

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Mandamus

Tommy L. Green, Sr., pro se, Bushnell, Florida,

      for Petitioner

No appearance for Respondent




       3. In recent years, we have imposed comparable sanctions on other litigants
whose pro se filing practices have exhibited their disregard for abusing scarce
judicial resources in this Court. See, e.g., Clark v. Crews, 159 So. 3d 122 (Fla.
2014); McCutcheon v. State, 117 So. 3d 769 (Fla. 2013); James v. Tucker, 75 So.
3d 231 (Fla. 2011); Johnson v. Rundle, 59 So. 3d 1080 (Fla. 2011); Steele v. State,
14 So. 3d 221 (Fla. 2009); Pettway v. McNeil, 987 So. 2d 20 (Fla. 2008).

      4. See, e.g., Clark, 159 So. 3d at 123; McCutcheon, 117 So. 3d at 771;
James, 75 So. 3d at 232; Johnson, 59 So. 3d at 1080; Steele, 14 So. 3d at 221.

                                        -5-